Citation Nr: 0205474	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  96-34 638	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased original disability 
evaluation for ligament and meniscal tear of the left knee, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased original disability 
evaluation for frayed lateral meniscus of the right knee, 
currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active duty from April 1992 to September 
1995.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
St. Petersburg, Florida Regional Office of the Department of 
Veterans Affairs (VA), which, in pertinent part, granted 
service connection and assigned noncompensable ratings for 
left and right knee disabilities.  The veteran perfected a 
timely appeal to this decision.  The St. Petersburg, Florida 
Regional Office, in January 1997, granted the veteran an 
increased rating to 10 percent for his left knee disorder.  
In a May 1998 rating decision, the veteran was granted an 
increased rating to 10 percent for his right knee disorder. 

The case was last before the Board in April 2000, at which 
time it was remanded to the St. Petersburg, Florida Regional 
Office for additional development.  The case has been 
returned to the Board for appellate review.  

The veteran's claims folder was transferred to the VA 
Regional Office (RO) located in Detroit, Michigan in November 
2000.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claims and of the action to be 
taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition has been obtained and the available medical 
evidence is sufficient for an adequate determination of the 
matters on appeal.

3.  The veteran's service-connected left knee disability is 
manifested by complaints of constant pain, tenderness, and 
swelling.  Clinical findings are reflective of full range of 
motion, and of no evidence of either deformity, 
incoordination or weakened movement.  

4.  The veteran's service-connected right knee disability is 
manifested by complaints of constant pain, instability, 
tenderness, and swelling.  Clinical findings are reflective 
of full range of motion, and of no evidence of either 
deformity, incoordination or weakened movement.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation in 
excess of 10 percent for ligament and meniscal tear of the 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5258, 5260, 5261 (2001).

2.  The schedular criteria for a disability evaluation in 
excess of 10 percent for frayed lateral meniscus of the right 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5257, 5258, 5260, 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded. 

VA regulations have also been revised as a result of these 
changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 1991 & Supp. 2001).  The 
veteran was notified in several rating decisions as to why 
his claims for a rating in excess of 10 percent were denied.  
Further, the January 1997 supplemental statement of the case 
(SSOC) (left knee) and May 1998 SSOC (right knee) informed 
the veteran of the reasons why his claims were denied, and, 
in addition, that the medical evidence of record did not, in 
essence, satisfy the requirements of the pertinent schedular 
criteria to warrant a rating for either knee disability in 
excess of 10 percent.  Additionally, SSOCs dated in July 1998 
and May 2001 also informed the veteran of the applicable 
regulatory requirements concerning the claims, and the May 
2001 SSOC is shown to have informed the veteran of pertinent 
provisions of the recently codified VCAA.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001).  Review of the evidentiary 
record shows that the veteran has provided VA with the names 
and addresses of two private medical providers regarding 
treatment received by him concerning his current claims.  The 
Board observes that medical records were sought and received 
from both of these medical providers.  The Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claims.

VA's duty to assist also includes the duty to conduct a 
thorough and contemporaneous medical examination under 
appropriate circumstances.  (emphasis added).  See 38 C.F.R. 
§ 3.326 (2001); Green v. Derwinski, 1 Vet. App. 121, 123 
(1991); Lineberger v. Brown, 5 Vet. App. 367, 369 (1993); 
Waddell v. Brown, 5 Vet. App. 454 (1993).  In this regard, as 
to the increased rating claims now before the Board on 
appeal, the Court has held that where the veteran claims that 
a disability is worse than when originally rated, and the 
available evidence is inadequate to evaluate the current 
state of the condition, VA must provide a new examination.  
(emphasis added).  See Weggenmann v. Brown, 5 Vet. App. 281, 
284 (1993); Olson v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Review of the record reveals that such an examination was 
conducted in March 2001, in which during the course of the 
examination the examiner, in addition to reviewing the 
veteran's claims folder, recorded the veteran's medical 
history and provided comprehensive examination findings.  VA 
has satisfied its duties to notify and to assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).


Factual Background

Review of the veteran's service medical records shows that 
the veteran underwent arthroscopic left knee surgery in 
August 1994 after being diagnosed as having a posterior 
cruciate ligament deficiency.  He also underwent right knee 
arthroscopic surgery in June 1995 after being diagnosed with 
a partial lateral meniscus tear.  

A VA general medical examination report dated in January 1996 
shows that chronic joint knee pain bilaterally secondary to 
meniscal tears and cruciate ligament tears were diagnosed.  
Range of motion findings regarding both of the veteran's 
knees were normal.  

Service connection was originally granted for "left knee, 
ligament and meniscal tear" and "right knee, frayed lateral 
meniscus" in a February 1996 rating decision.  Zero percent, 
or noncompensable, ratings were assigned pursuant to 
Diagnostic Codes 5257-5259 for the left knee and pursuant to 
Diagnostic Code 5259 for the right knee.  The veteran 
perfected an appeal regarding these decisions in a timely 
manner.

A November 1996 VA primary care progress note shows that 
possible left knee "ACL" [anterior cruciate ligament] 
disruption; and right knee pain, etiology unknown were 
diagnosed.  Examination of the left knee showed very mild 
effusion, what appeared to be an anterior drawer sign, and 
"Lockman's."  Concerning the right knee, neither effusion, 
medial or lateral joint line tenderness, nor crepitus was 
observed.  Full range of motion was also indicated.  

In the course of the veteran's personal hearing conducted at 
the St. Petersburg, Florida Regional Office in January 1997, 
the veteran testified that his left knee caused him more 
instability than the right knee, and that he used a brace for 
his left knee due to the instability.  He added that both 
knees swelled, the left more than the right, and that pain 
associated with his knee disorders was greater on the left.  
The veteran also testified that he lost some range of motion 
of his knees following periods of extended exercise.  

In January 1997, the St. Petersburg, Florida Regional Office 
assigned a 10 percent disability evaluation for the veteran's 
service-connected left knee disorder.  

An April 1997 VA physical therapy initial evaluation report 
shows that the veteran complained of bilateral knee pain.  
Full range of motion was noted to be present on examination 
and both anterior and posterior drawer sign testing was 
reported to be negative.  The veteran was also noted to have 
been able to perform exercises without any problems.  

A February 1998 VA primary care treatment note shows that the 
veteran complained of increased bilateral knee pain.  The 
diagnoses were right meniscal tear and chronic knee pain.  

The veteran's brother submitted a lay statement in support of 
the veteran's claims dated in May 1998.  Concerning the 
veteran's service-connected bilateral knee disorders, the 
veteran's brother indicated that the veteran's knee problems 
prevented him from being active, enjoying such activities as 
playing tennis, running, and hiking.  He added that he had 
observed the veteran's left knee swell following his running 
about a mile and a half.  He also mentioned that the veteran 
had pain as a result of this run as well.  

In May 1998, the St. Petersburg, Florida Regional Office 
assigned a 10 percent disability evaluation for the veteran's 
right knee disorder.  These 10 percent disability evaluations 
have since remained in effect since the above-indicated 
respective times.

As noted above, private medical records were obtained by VA 
for review in conjunction with the veteran's current appeal.  
An emergency room record dated in January 2000 from Mecosta 
County General Hospital shows that the veteran presented with 
a right knee injury, claiming that he slipped on some ice the 
previous night.  Right knee sprain was diagnosed.  

A private X-ray examination report dated in January 2000 
shows normal study of the right knee.  

A February 2000 private examination report from Big Rapids 
Orthopaedics, Inc. shows that the veteran reported injuring 
his right knee two weeks earlier following slipping on ice 
and falling.  He developed severe pain and swelling.  
Examination revealed mild knee effusion, and pain on 
attempted extension.  Localized tenderness along the medial 
joint line was reported and also over the femoral attachment 
to the medial collateral ligament.  Valgus stressing was 
noted to cause pain but no joint line opening was noted.  No 
tenderness along the lateral joint line was detected.  The 
veteran was noted to be able to flex his knee to 90 degrees 
and no more due to pain.  The diagnoses were grade II sprain, 
medial collateral ligament; and rule out meniscal and 
anterior cruciate ligament tear.  

The report of a private MRI [magnetic resonance imaging] 
examination of the veteran's right knee dated in February 
2000 shows a diagnosis of findings compatible with contusions 
involving the posterior aspect of the lateral tibial plateau 
and the medial aspect of the medial femoral condyle, and 
findings compatible with a grade II tear of the medial 
collateral ligament.  

Review of a May 2000 VA outpatient treatment record reveals 
that the veteran complained of continuous bilateral knee 
pain.  The veteran indicated that he had recently fallen on 
ice hurting his knee and that he had sought private medical 
attention.  Bilateral knee pain status post bilateral 
arthroscopy was diagnosed. 

A VA treatment record dated in November 2000 shows that 
bilateral full range of motion was demonstrated regarding the 
veteran's knees, and bilateral knee pain was diagnosed.  

Review of a VA X-ray report dated in November 2000 shows that 
the veteran's left knee was described as normal.  Findings 
concerning the veteran's right knee were reported to be 
normal except for a two millimeter rounded calcification 
around the lateral aspect of the femoral chondyle, which was 
noted to maybe represent a ligamentous calcification.     

Pursuant to the Board's April 2000 remand, the veteran was to 
be scheduled for a VA orthopedic examination.  This 
examination is shown to have been conducted in March 2001.  
Review of the examination report shows that the examiner 
reported physical complaints as reported by the veteran, 
supplied detailed medical history findings, and conducted a 
comprehensive physical examination of the veteran's knees.  
The veteran reported that he suffered from bilateral 
swelling, and that his right knee was unstable.  He added 
that occasionally his knees cracked and popped, that he was 
unable to do any sports, and that bike riding was difficult.  

Examination of the veteran's knees showed that the veteran 
did not have any knee braces, and that he walked well with 
good posture.  The knees were reported to be normally 
aligned, and no swelling was observed by the examiner.  It 
was also noted that squatting was possible, but that the 
veteran complained of bilateral pain.  Strong power against 
resistance was noted bilaterally.  No swelling or deformity 
concerning the veteran's left knee was observed.  No 
complaints were induced upon patellar palpation.  The left 
knee joint line was reported to be non-tender, and 
anteroposterior movement was noted to be mildly loose with a 
firm end point.  Range of left knee motion was noted to be 
from zero to 140 degrees.  X-ray study of the left knee was 
normal.  Examination of the veteran's right knee was noted to 
show neither effusion nor swelling.  Anteroposterior movement 
was stable and Lachman test was negative.  The right knee 
joint line was non-tender.  Range of right knee motion was 
reported to be zero to 140 degrees.  X-ray findings study of 
the right knee was normal.  A small amount of joint effusion 
was detected bilaterally on MRI testing.  The medial and 
lateral menisci, cruciate ligaments, collateral ligaments, 
quadriceps, and patellar tendon all were reported to appear 
normal.  No evidence of any definite meniscal tear or 
cruciate ligament tear was identified.  

The examiner concluded that there was history of injury to 
both knees with extensive periodic physical therapy and 
arthroscopic surgery on both sides.  It was further noted 
that there was no objective evidence of orthopedic pathology 
in his right knee at the present time.  Additionally, there 
was no pain on motion of the knee joints, neither was there 
any deformity, evidence of incoordination or weakened 
movement.  There was also no evidence of functional 
limitations as the muscle tone, which was good and strong.  
It was the opinion of the examiner, that based on the 
clinical and objective findings, the veteran's bilateral knee 
disorders had no adverse affects on the ordinary activities 
of his life, and purely on the basis of his knee condition, 
there should be normal ability to procure and maintain a job 
depending on his expertise.  The claims folder and remand 
were reviewed in preparation of this report.  

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); C.F.R. 
Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2001); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.1 (2001).

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

The Court has held that when a diagnostic code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (2001) must also be considered, 
and that examinations upon which rating decisions are based 
must adequately portray the extent of the functional loss due 
to pain "on use or due to flare-ups."  DeLuca, supra.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidence by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  Inquiry will be directed to 
considerations of less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, or pain on movement, swelling, deformity or 
atrophy of disuse or instability.  38 C.F.R. §§ 4.40, 4.45 
(2001).

The veteran's testimony and statements are deemed competent 
with regard to the description of the symptoms of his 
disorders.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements must be considered with the 
clinical evidence of record in conjunction with the pertinent 
rating criteria previously set forth.

A 10 percent rating for the veteran's left and right knee 
disabilities has been assigned under Diagnostic Code 5257.  
Diagnostic Code 5257 provides for the evaluation of other 
impairment of the knee, recurrent subluxation or lateral 
instability.  When the disability is slight, a rating of 10 
percent is provided.  When moderate, a rating of 20 percent 
is provided.  When the disability is severe, a rating of 30 
percent is provided.

The Board also notes that a rating in excess of 10 percent in 
this case may be for application under Diagnostic Codes 5258, 
5260, and 5261.  Under Diagnostic Code 5258, when there is 
cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint, a 20 percent 
rating is assignable.  Limitation of flexion of either leg to 
30 degrees warrants a 20 percent rating, and when flexion is 
limited to 15 degrees a 30 percent rating is assignable.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2001).  In addition, 
pursuant to Diagnostic Code 5261, limitation of extension to 
15 degrees warrants a 20 percent rating, limitation of 
extension to 20 degrees warrants a 30 percent rating, 
limitation of extension to 30 degrees warrants a 40 percent 
rating, and limitation of extension to 45 degrees warrants a 
50 percent rating.  

Analysis

On the basis of these findings associated with the appeal 
period at issue, the Board concludes that the veteran does 
not meet the criteria for a rating in excess of 10 percent 
under the applicable rating regulations for either his left 
or right service-connected knee disability.  Initially, the 
Board notes that the veteran's claim has been in continuous 
appellate status since the April 1996 filing of a notice of 
disagreement.  Accordingly, the Board has undertaken review 
of this matter with a view towards the severity of the 
veteran's bilateral knee disorders contemporaneous to the 
rating decision in question.  See Powell v. West, 13 Vet. 
App. 31 (1999); Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).   

Specifically, the Board has initially considered the medical 
findings dated between 1994 and 2001 that reflect that the 
veteran has been treated on occasion for symptoms associated 
with his service-connected bilateral knee disorders, as well 
as the medical findings provided as part of the above-
discussed VA examination conducted in 2001.  The medical 
findings reported reflect that the veteran was treated and 
examined on several occasions, during which time his 
complaints generally involved that of pain, instability, 
swelling, and limitation of motion.  

During the March 2001 VA orthopedic examination, while the 
veteran complained that his right knee was unstable, the 
examiner reported no findings to positively indicate that 
either of the veteran's knees were affected by either 
recurrent subluxation or lateral instability.  As such, a 
rating in excess of 10 percent under Diagnostic Code 5257 is 
not assignable in this instance.  

Also at the time of the March 2001 VA examination, review of 
the examination report shows that findings reflective of 
dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint was not shown 
to be demonstrated regarding either of the veteran's knees.  
As such, a rating in excess of 10 percent is not for 
assignment pursuant to Diagnostic Code 5258.

As concerning Diagnostic Codes 5260 and 5261, the examiner 
observed that the veteran essentially had normal range of 
motion of both of his knees, with no pain elicited on motion 
of the knee joints.  As such, a rating in excess of 10 
percent under either of these diagnostic codes is not shown 
to be appropriate in this case.

To the extent that the veteran contends that he should be 
rated as more than 10 percent disabled due to his left and 
right service-connected knee disabilities, as a layperson, he 
is not considered competent to offer an opinion as to matters 
requiring 

specialized knowledge, i.e. degree of impairment due to a 
medical condition.  See Espiritu, supra; see also Clark v. 
Derwinski, 2 Vet. App. 166 (1992).  The same competency 
threshold holds true as well regarding the lay statement, 
discussed above, submitted by the veteran's brother.  
Competent medical evidence is required.  The veteran is 
however competent to testify as to his experiences and 
symptoms.  

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis which supports a rating 
higher than 10 percent for either of the veteran's service-
connected knee disorders.  The evidence is not in equipoise 
as to warrant consideration of the benefit of the doubt rule.  
38 C.F.R. § 4.3 (2001).

The Board further observes that the Court has held that in 
claims for increased ratings, staged ratings may be warranted 
if the claim involves an original grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In this case, while the rating action appealed from was the 
initial grant of service connection for the veteran's 
bilateral knee disabilities, the Board finds that the 10 
percent disability evaluations currently assigned, based upon 
the evidence of record, is the highest rating assignable 
during the entire appeal period of the veteran's current 
claims.  Id.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the 
claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's 
claims.



ORDER

An increased rating for ligament and meniscal tear of the 
left knee is denied.  

An increased rating for frayed lateral meniscus of the right 
knee is denied.  



		
	A. BRYANT	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

